Name: 2004/759/EC, Euratom: Council Decision of 2 November 2004 appointing a member of the Court of Auditors
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European construction;  personnel management and staff remuneration
 Date Published: 2004-11-12; 2006-06-07

 12.11.2004 EN Official Journal of the European Union L 336/40 COUNCIL DECISION of 2 November 2004 appointing a member of the Court of Auditors (2004/759/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 247(1), (2) and (3) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 160b(3) thereof, Having regard to the 2003 Act of Accession, and in particular Article 47 thereof, Having regard to the opinion of the European Parliament (1), Whereas: HAS DECIDED AS FOLLOWS: Article 1 Mr Kikis KAZAMIAS is hereby appointed a member of the Court of Auditors for a period of six years with effect from the date of adoption of this Decision. Article 2 This Decision shall take effect on the day of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 2 November 2004. For the Council The President B. R. BOT (1) Opinion delivered on 28 October 2004 (not yet published in the Official Journal). (2) OJ L 187, 26.5.2004, p. 7.